Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


MatthewJ. Aaronson
Matthew.aaronson@troutman.com




May 8, 2020
Via ECF

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Jane Doe 1000, 1:19-cv-10577-LJL-DCF; Teresa Helm, 1:19-cv-10476-PGG-DCF;
       Juliette Bryant, 1:19-cv-10479-ALC-DCF

Dear Judge Freeman:

         We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the
Estate of Jeffrey E. Epstein (together, the “Co-Executors”), in the above-referenced actions
commenced by Plaintiffs Jane Doe 1000, Teresa Helm and Juliette Bryant (the “Actions”).
Plaintiffs filed a letter in each of the Actions yesterday seeking a pre-motion conference on
Plaintiffs’ anticipated motions to compel, among other things, interrogatory responses (the
“Letters”). While we address threshold issues with the Letters below – primarily that they are
premature and inconsistent with Your Honor’s individual rules and directions regarding the parties’
obligation to engage in meaningful efforts to resolve discovery issues before seeking the court’s
intervention – one of Your Honor’s explicitly stated pet peeves – we respectfully request that the
Court deny the requests for pre-motion conferences as an unnecessary waste of the Court’s time.
Alternatively, the Co-Executors request permission to submit a response to the substantive issues
raised in the Letters by May 13, 2020, by which time Co-Executors expect to have supplemented
their interrogatory responses, which is something the Co-Executors agreed to do as a
compromise, before Plaintiffs went ahead and filed the Letters with the Court.

        The timing of the Letters is particularly troubling considering that the parties’ meet-and-
confer process was still very much on-going with respect to issues raised by both sides. In fact,
we emailed Plaintiffs’ counsel on May 6 seeking confirmation that, in light of the parties’ continued
communications to resolve certain discovery issues, which only commenced on April 27,
neither side would seek judicial intervention at this time, consistent with Your Honor’s directives.

        Plaintiffs responded to that email yesterday at 5:41PM – 35 mins before they filed the
Letters – leaving us no opportunity to respond to Plaintiffs’ suggestion that the Parties were at an
impasse. That is perplexing, given that the Co-Executors advised Plaintiffs’ counsel during our
conversation on April 27 (and again as recently as May 5) that the Co-Executors would be
supplementing their interrogatory responses and would consider their position on a number of the
issues Plaintiffs raised and get back to them. Plaintiffs’ inexplicable rush to demand a pre-motion
May 8, 2020
Page 2




conference not only violates Your Honor’s rules and explicit directions, it appears designed to
obtain a perceived litigation advantage in an effort to detract from Plaintiffs’ refusal to comply with
their own discovery obligations (including, for example, their refusal to produce all of their medical
records, and not just those that Plaintiffs unilaterally deem relevant to these actions). Again, these
are issues which the Co-Executors had believed the parties were still discussing in good faith.

         Accordingly, the Court should deny Plaintiffs’ request for a pre-motion conference on the
grounds that the Letters are premature, misconstrue the nature of the Parties’ discussions and
violate Your Honor’s rules concerning the Parties’ obligations to meet and confer in good faith in
an effort to resolve or narrow discovery disputes. However, if Your Honor is inclined to consider
Plaintiffs’ request, then the Co-Executors respectfully request permission to submit a response to
the substantive issues raised in the Letters by May 13, 2020.

Respectfully submitted,


s/Matthew J. Aaronson
Matthew J. Aaronson


cc: Counsel of Record (via ECF)
